Citation Nr: 0604637	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  03-24 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to May 1969, 
and from September 1970 to September 1973.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

During the pendency of the appeal, the RO granted an 
increased evaluation for the service connected PTSD.  As this 
increased rating does not constitute a full grant of all 
benefits possible, and as the veteran has not withdrawn his 
claim, this issue is still pending.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

VA treatment records show that the veteran was hospitalized 
in February 2003 for a period of 21 or more days.  A claim 
for a temporary total evaluation under 38 C.F.R. § 4.29 is 
inferred and referred to the RO for adjudication.


FINDINGS OF FACT

The service connected PTSD disorder is manifested by 
occupational and social impairment productive of no more than 
reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an evaluation greater 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.14, 4.21, 4.130, Diagnostic Code 9411 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, notice of VCAA was sent prior 
to the initial rating decision in a July 2002 letter.  
However, this letter was incomplete in that it did not 
instruct the veteran to submit any evidence he had in his 
possession, i.e., the "4th element."  However, the July 2002 
letter advised the veteran of the type of evidence needed to 
prevail in his claim, notified him that this evidence was 
needed, and requested that he submit it.  In addition, the VA 
fully notified the veteran of what was required to 
substantiate his claim in the July 2003 statement of the case 
(SOC) and subsequent, May and July 2005, supplemental 
statements of the case (SSOCs).  Together, the VCAA letter, 
SOC and SSOCs provided the veteran with a summary of the 
evidence, the applicable laws and regulations, and a 
discussion of the facts of the case.  VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, the service department, Social Security 
Administration (SSA), and other federal agencies.  He was 
asked to provide a properly executed release so that VA could 
request private medical treatment records for him, but was 
further advised that it was ultimately his responsibility to 
send medical treatment records from any private physicians.  
The duty to notify the appellant was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO has obtained identified VA treatment records, 
including those which the veteran notified the RO of in July 
2002.  The veteran has not notified the RO of any further 
evidence.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In this case, the veteran was afforded a VA 
examination for his PTSD in March 2005.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Increased Evaluation

The veteran filed a claim for an increased evaluation for his 
PTSD in May 2002.  Following the RO's grant of an increased, 
50 percent evaluation in August 2002, the veteran submitted a 
notice of disagreement expressing that he felt his 
symptomatology warranted a higher, 70 percent, evaluation.  
In a statement accompanying his substantive appeal, the 
veteran stated he experiences nightmares and flashbacks 4 to 
5 times per week; thoughts of suicide 10 to 15 times per 
week; constant feelings of panic, anxiety, depression, and 
inability to concentrate; inability to maintain gainful 
employment; severe panic attacks; inability to maintain 
personal relationships; loss of self esteem; and a sense of 
almost total alienation.  

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4 (2005). 
When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  In cases where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The RO granted service connection for PTSD in an April 1993 
rating decision.  A 10 percent evaluation was assigned, 
effective November 17, 1992, which is the date the veteran's 
claim for service connection was received.  In November 1993, 
the RO granted a temporary total evaluation under 38 C.F.R. 
§ 4.29 (2005), effective June 17, 1993 through August 31, 
1993.  The 10 percent evaluation was resumed effective 
September 1, 1993.  In September 1997, a 100 percent 
evaluation was again assigned from August 1, 1997 under 
38 C.F.R. § 4.29.  In a December 1997 rating decision, the RO 
resumed the 10 percent evaluation effective November 1, 1997.  
In September 1998, the RO effectuated the temporary total 
evaluation from May 28, 1997 under 38 C.F.R. § 4.29.  
Effective November 1, 1997, an increased, 30 percent, 
evaluation was assigned.  This evaluation was confirmed and 
continued until August 2002, when the RO granted a 50 percent 
evaluation for PTSD.  

The Rating Schedule directs that in evaluating the severity 
of mental disorders under the diagnostic criteria 
consideration should be given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. §§ 4.126 (2005).

Under the rating criteria, the veteran's service-connected 
major depressive disorder is evaluated pursuant to a general 
rating formula for mental disorders under 38 C.F.R. Part 4 
that is as follows:  

A 50 percent rating shall be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent, rating shall be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating shall be assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance or minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.
See 38 C.F.R. Part 4, Diagnostic Code 9411 (2005).

The GAF rating is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental-health illness.  Richard v. Brown, 9 Vet. 
App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994).  A GAF score of 51 
to 60 reflects moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score of 61 to 70 is indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but the 
individual generally functions pretty well, and has some 
meaningful relationships.  A GAF score of 71 to 80 shows that 
if symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument); no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in schoolwork).

The veteran's former wife submitted diary entries for April 
2002, documenting her observations of veteran's difficulty 
functioning in such social environments as shopping, 
inability to follow simple commands and difficulty completing 
routine tasks, and confusion over such things as making an 
appointment on the phone and filling out forms.  She further 
noted that he had difficulty with memory, and that he 
exhibited poor judgment in many situations, such as taking a 
mowing job for less than it was worth or completing the job 
on a promise of future payment.  She documented his 
employment history from June 2001 to March 2002 as involving 
lawn mowing, working as a carpenter's helper, and a temporary 
work in the municipal parks department.  

VA treatment records, dated from May 2002 through March 2003 
reflect treatment, including with prescribed medication, for 
diagnoses of PTSD and alcohol dependence including symptoms 
of suicidal ideation and depression.  These records further 
show that the veteran was hospitalized for most of February 
2003.

A psychological evaluation conducted in January 2003 prior to 
hospitalization in February 2003 reveals subjective 
complaints of intrusive thoughts of Vietnam, survivor guilt, 
nightmares occurring about two times per month, flashbacks 
with triggers identified as diesel fuel and war movies, 
avoiding crowds, avoiding going to stores unless with his 
wife, increased startle reflex but no hypervigilance by self 
report, poor interest and energy, and an increased sense of 
guilt.  The veteran's history was reported to include to 
suicide attempts in 1981 and 1997.  Concerning his social 
history, the examiner observed that the veteran has been 
married four times, with the first and third ending in 
divorce.  The veteran attributed the failure of these 
marriages to his excessive drinking and trouble with anger.  
His second marriage ended when his wife died.  He reported 
getting along well with his present wife.  After his 
discharge from active service, the veteran worked in a 
dialysis unit at VA for seven years, leaving in 1980 to work 
in the private sector.  After a variety of non-medical jobs, 
he again affiliated with VA, but ultimately resigned.  By his 
report, his drinking was affecting his job performance.  
Since then, he reported working in a series of jobs, none 
lasting more than a year.  His last employment was in 
construction and ended in February 2002.  He obtained his GED 
and completed 20 hours of community college.  However, the 
veteran reported ongoing legal issues since 1985, including 
DWIs in 1985, 1986, 1990, and 2002.  He reported serving 
seven months in jail in 1990, and of being convicted of 
burglary in 1991 for breaking into a hotel when drunk to find 
a place to sleep.  He reported he is currently on parole.

The examiner objective observed the veteran to present as 
appropriate dressed, well groomed, polite, and cooperative.  
He maintained good eye contact, was alert and clear to 
conversation, and spoke in a normal rate and volume of 
speech.  His mood, however, was depressed and his affect was 
noted to be congruent with this, absent lability.  Intensity 
was within normal range.  Intelligence was found to be 
average; judgement, poor; and insight, fair.  The examiner 
described the veteran's thought process to be clear, logical, 
and goal directed without flight of ideas or looseness of 
associations.  The veteran expressed no ideas of reference, 
special powers, delusions or obsessions.  The veteran 
admitted to having chronic fleeting suicidal ideation but no 
plan to hurt himself or anyone else.  The examiner noted no 
auditory or visual hallucinations and found no signs of 
paranoia.  The examiner diagnosed alcohol dependence and PTSD 
with major depressive disorder versus substance induced mood 
disorder in AXIS I and assigned a GAF of 40.  

The veteran was subsequently arrested and imprisoned in 
August 2003.  He is currently in prison and not expected to 
be released until sometime in 2007.

In August 2003, the veteran's former wife submitted another 
statement addressing the veteran's diminished ability to 
function cognitively in times of confusion or in unfamiliar 
situations.  She noted that he was often incapable of 
coordinating his thoughts and simple solutions elude him.  
She reported that he cannot tolerate being alone but he 
cannot handle the company of more than one adult for more 
than a short time.  Crowds unnerved him and nighttime was 
particularly difficult.  When she was placed on night shift, 
the witness states, the veteran's drinking escalated.  She 
reported that he had night terrors and flashbacks, and 
reported that his sleep was so restless that he had fallen 
from the top bunk in prison and injured himself so badly that 
he had knocked himself unconscious and had cracked or 
fracture his ribs.  She stated that he had such incidents 
once a week and sometimes several times in the same night.

At a March 2005 VA examination, the examiner noted that the 
medical records and claims file were reviewed in conjunction 
with the examination.  The examination was noted to take 
place during the veteran's incarceration.  The veteran 
reported isolating himself because he did not like to 
socialize with people, and having difficulty sleeping at 
night because of nightmares.  He also reported symptoms of 
depression, anxiety, difficulty concentrating, inability to 
get along with people or to relate to them, and an inability 
to deal with crowds, irritability, and flashbacks brought on 
particularly by the smell of diesel fuel.  He reported not 
taking any psychiatric medication for the past few years, and 
indicated that the last treatment he had, both inpatient and 
outpatient, was from VA.  

The examiner objectively observed the veteran to present as 
oriented to time, place, and person, and to be alert, 
cooperative, and fully ambulatory albeit in handcuffs and 
shackles and accompanied by two prison policemen.  His speech 
was coherent and he was able to express his feelings quite 
well.  Affect was appropriate and mood was congruent.  He was 
able to respond to all questions properly and his thoughts 
were clear.  He evidenced no delusions, hallucinations, 
suicidal or homicidal ideations.  The examiner observed that 
the veteran was able to take care of himself, physically.  
Intellectual functioning was found to be average.  Judgement 
and insight were noted to be fair.  The examiner diagnosed 
PTSD, chronic, moderate, and chronic alcohol abuse, and 
assigned a GAF of 55.  The veteran was noted to be competent.

After review of the medical evidence, the Board finds that 
the preponderance of the medical evidence of record does not 
support an evaluation in excess of 50 percent.  While the 
veteran reported frequent suicidal ideation, and was reported 
to have made two suicidal attempts and to have expressed 
suicidal ideation in January 2003, the attempts were in 1981 
and 1997, and he described his suicidal thoughts in January 
2003 as fleeting and reported having no plan to hurt himself 
or others.  No suicidal or homicidal ideations were evidenced 
in the most recent March 2005, report.  He was found to 
evidence neither delusions or hallucinations, nor was he 
found to manifest any other psychotic symptomatology.  He 
reported that he experienced social isolation and alienation, 
and that he cannot relate to people, but the examiners in 
January 2003 and March 2005 found him to present as 
cooperative and polite, to be able to understand the 
questions posed to him and to respond to them properly.  
Moreover, while the examiner in March 2005 noted that the 
veteran preferred to be alone and seclusive, the examiner 
further opined that these symptoms, as with the others 
exhibited, were consistent with the diagnosis of PTSD.  
Finally, while the veteran has reported episodes of panic, he 
has not described them, and no medical examiner has observed 
them, to be continuous or near-continuous in duration.

Other symptoms required for higher, 70 or 100 percent 
evaluations, are neither complained of nor observed by 
medical health care providers, including obsessional rituals, 
illogical, obscure, or irrelevant speech, spatial 
disorientation, neglect of personal appearance and hygiene, 
gross impairment in thought processes or communication, 
persistent delusions, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living, or 
disorientation to time or place.  Rather, the medical 
evidence demonstrates that the veteran has been found to 
present as oriented, alert, and cooperative, with appropriate 
affect or affect congruent with mood, and to be well groomed 
or to be able to take care of himself physically.  His 
thought processes have been observed to be clear, logical, 
and goal directed.  The Board further observes that the 
veteran's GAF, measured in January 2003 at 40, and in March 
2005, was measured at 55.  Similarly, his insight, found to 
be poor in January 2003, was found to be fair in March 2005.  

The Board acknowledges that the veteran and his former spouse 
described the veteran's difficulty in maintaining regular 
employment, as well as maintaining effective social 
relationships.  The Board has considered the statements of 
the veteran and his now former spouse regarding the veteran's 
symptoms.  Both the veteran and his former spouse are 
competent as lay persons to report that on which they have 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, neither the veteran nor his spouse is 
competent to offer medical opinion as to cause or etiology of 
the claimed disability as there is no evidence of record that 
either the veteran or his spouse has specialized medical 
knowledge. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

 However, the record also reflects that the veteran has been 
able to maintain some social relationships, namely that with 
his former wife.  In addition, the examiners in January 2003 
and March 2005 found him to present as polite and 
cooperative, and to be able to understand and respond to 
questioning.  While acknowledging that the veteran manifests 
difficulty in establishing and maintaining effective work and 
social relationships, the Board does not find that the 
medical evidence supports an inability to establish and 
maintain effective relationships such that is productive of 
occupational and social impairment with deficiencies in most 
areas, or total occupational and social impairment. 

The Board has carefully reviewed the medical evidence and 
finds that a the disability picture presented is productive 
of no more than occupational and social impairment with 
reduced reliability and productivity.  Hence, the 
preponderance of the evidence does not support an evaluation 
greater than 50 percent.

After consideration of the evidence, the Board finds that the 
criteria for a rating greater than 50 percent for the service 
connected PTSD is not met.

III.  Extraschedular Evaluation under 38 C.F.R. § 3.321

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Here, the Board finds no 
evidence of an exceptional disability.  The veteran has 
required hospitalizations for his service-connected PTSD, but 
he has been granted a temporary, total evaluations under 
38 C.F.R. § 4.29 for this time, and in the Introduction, 
above, the Board has referred out a claim for a temporary 
total evaluation under 38 C.F.R. § 4.29 for the period of 
hospitalization in February 2003.  The record does not 
otherwise show that these periods of hospitalization have 
been so frequent as to preclude employment.  Rather, they 
have occurred from June through August 1993 and May through 
October 1997-periods prior to the period here considered 
under appeal-and in February 2003.  And, while the veteran 
reported in January 2003 that his last regular employment was 
in February 2002, he and his witness reported that he has 
attempted to maintain employment, albeit with difficulty and 
irregularity.  The record does reflect that the veteran was 
incarcerated in August 2003 and is not expected to be 
released until sometime in 2007.  Thus, the evidence cannot 
shown that his service-connected PTSD has, at the present 
time, markedly interfered with his employment.  Hence, the 
evidence does not make application of the schedular criteria 
impractical.  Hence, extra-schedular consideration is not 
warranted.  




ORDER

An evaluation greater than 50 percent for the service 
connected PTSD is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


